PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 12-3863
                                     _____________

                          PG PUBLISHING COMPANY, d/b/a
                              The Pittsburgh Post-Gazette,
                                                    Appellant

                                            v.

                    CAROL AICHELE, in her capacity as Secretary
                   of The Commonwealth; ALLEGHENY COUNTY
                    BOARD OF ELECTIONS; MARK WOLOSIK,
                       in his capacity as Division Manager of the
                          Allegheny County Elections Division

                           _____________________________

                            ORDER AMENDING OPINION
                           _____________________________


      It appears that the precedential opinion filed in this case on January 15, 2013 had
formatting issues in that manual page breaks were inserted in various locations in the
opinion. Accordingly, it is hereby ORDERED that the opinion is hereby amended to
remove the page breaks on pages 2, 3, 48, and 49.



For the Court,


Marcia M. Waldron, Clerk

Date: January 15, 2013
CJG/cc: Frederick N. Frank, Esq.                 Ellis W. Kunka, Esq.
         Kemal A. Mericli, Esq.                  George M. Janocsko, Esq.
         Teri L. Henning, Esq.